UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 4, 2015 The Phoenix Companies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16517 06-1599088 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) One American Row, Hartford, CT 06102 -5056 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (860) 403-5000 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 4, 2015, Augustus K. Oliver, II, who has served as a director of The Phoenix Companies, Inc. (the “Company”) since 2008, informed the Company that he is withdrawing his name as a nominee for election as a director at the 2015 Annual Meeting of Shareholders to be held on May 14, 2015 (the “2015 Annual Meeting”).Mr. Oliver will continue to serve as a director, member of the Board’s Audit Committee and Executive Committee and Chairman of the Finance Committee until the 2015 Annual Meeting.Mr. Oliver’s withdrawal as a nominee for election is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PHOENIX COMPANIES, INC. Date:May 4, 2015 By: /s/ John T. Mulrain Name:John T. Mulrain Title:Executive Vice President, General Counsel and Secretary 2
